Citation Nr: 1118578	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  07-14 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from May 1950 to March 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which increased the evaluation for PTSD from 30 percent disabling to 50 percent disabling effective November 17, 2005, and denied the claim for entitlement to TDIU.  The Court has held that a "decision awarding a higher rating, but less than the maximum available benefit . . . does not . . . abrogate the pending appeal . . . ."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the Board has jurisdiction to consider the claim for an increased evaluation for PTSD. 

This case was previously before the Board in November 2010, and remanded for further development.  For the reasons discussed below, the Board finds that the RO substantially complied with the mandates of the November 2010 remand and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Throughout the rating period on appeal, the appellant's service-connected PTSD is manifested by difficulty in establishing and maintaining effective work and social relationships, sleep disturbance, and depression, productive of occupational and social impairment comparable to no more than reduced reliability and productivity.  

2. There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the appellant is precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for entitlement to an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2010).  

2. The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman  v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  

In VA correspondence to the appellant dated in December 2005, March 2007, and July 2009, the appellant was informed of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  In addition, the appellant was informed of the criteria for establishment of a disability rating and an effective date.  Although the March 2007 and July 2009 letters were not sent prior to initial adjudication of the appellant's claim, in compliance with Pelegrini v. Principi, 18 Vet. App. 112 (2004), this was not prejudicial to him.  He was subsequently provided time to respond with additional argument and evidence and the claims were readjudicated and supplemental statements of the case (SSOC) were provided to the appellant in June 2010 and March 2011.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  In the November 2010 remand, the Board requested that the Agency of Original Jurisdiction (AOJ) contact the appellant and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he had received treatment for his bilateral hearing loss, PTSD, otitis externa, and tinnitus disabilities since September 2005.  The records were requested from the appellant in a November 2010 letter.  However, there is no indication the appellant responded to the request.  The appellant's VA treatment records from November 2005 to August 2010 were associated with the claims file.  Thus, the Board finds that there has been substantial compliance with the November 2010 remand.  See Dyment, 13 Vet. App. at 146-147; Stegall, 11 Vet. App. at 271.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran appropriate VA examinations in December 2005, and in December 2010 in compliance with the November 2010 remand.  See Dyment, 13 Vet. App. at 146-147; Stegall, 11 Vet. App. at 271.  The examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The appellant has not reported receiving any recent treatment specifically for PTSD or his service-connected disabilities, and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The December 2005 and December 2010 VA examination reports are thorough and supported by VA treatment records and provided findings pertinent to the rating criteria.  The examinations in this case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. PTSD

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.1 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Nevertheless, where, as here, the appellant is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.1 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3. 

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

100 percent rating (the maximum schedular rating) - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)) (DSM-IV).

According to DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.  See also QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994). 

The appellant's claim for an increased evaluation was received on November 17, 2005.  As such, the rating period on appeal is November 16, 2004.  38 C.F.R. § 3.400(o)(2) (2010).

Analysis

The appellant contends that he is entitled to an evaluation in excess of 50 percent for service-connected PTSD.  For the reasons that follow, the Board concludes that a higher evaluation is not warranted.

A December 2005 VA examination report and VA treatment records reflect a diagnosis of non-service connected major depressive disorder.  However, the VA examination and VA treatment records do not specifically indicate what symptoms are attributable only to non-service connected major depressive disorder.  Thus, the Board will, for the limited purpose of this decision, attribute all psychiatric signs and symptoms to his service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. §  3.102, which requires that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition).

The evidence of record does not reflect that the appellant has occupational and social impairment with deficiencies in most areas.  The appellant does not have symptoms of suicidal ideation.  The December 2005 and December 2010 VA examination reports reflect that the appellant did not have suicidal thoughts.  The appellant's VA treatment records also reflect that the appellant consistently denied having suicidal thoughts.  See eg. March 2007 and July 2010 VA treatment records.

The appellant has not reported and the evidence does not show any obsessional rituals that interfere with routine activities.  Indeed, the December 2005 and December 2010 VA examination reports specifically note that the appellant did not have obsessional/ritualistic, or inappropriate behavior.  Regarding his speech and spatial orientation, the December 2005 VA examination report reflects that the appellant's speech was clear.  He was intact to person, time and place.  The December 2010 VA examination report also reflects that the appellant's speech was unremarkable and that he was intact to person, time and place.  November 2006, March 2007, and May 2007 VA treatment records reflect that the appellant's speech was fluent.  December 2007, April 2008, April 2009, October 2009, and April 2010 VA treatment records indicate the appellant's speech was relevant and spontaneous.  An October 2009 VA treatment record also reflects that the appellant had good eye contact and that his facial expression was normal and responsive.  

The evidence also does not show that the appellant neglects his personal appearance or hygiene.  During VA examinations and VA mental health treatment, throughout the rating period on appeal, the appellant's grooming and hygiene has been described as good.  The December 2005 VA examination report indicated the appellant was clean and neatly groomed.  The December 2010 VA examination report reflects that the appellant was clean and appropriately dressed.  The VA examiner also specifically noted that the appellant was able to maintain minimum personal hygiene.    

The evidence does show the appellant has been depressed during the period on appeal.  The December 2005 VA examination report noted that the appellant had a diagnosis of major depressive disorder.  The report notes that the appellant's symptoms of depression have been ongoing for years.  He reported that the symptoms are daily and severity is moderate.  A March 2007 VA treatment record notes that the appellant reported feeling depressed, that he had crying spells and that he had no energy to do anything.  He noted that he felt the weather might be adding to his depression because he normally goes to Texas during the winter.  An October 2009 VA treatment record indicates the appellant's mood was depressed and his affect was appropriate/variable.  December 2007, April 2008 and July 2010 VA treatment records indicate that the appellant's mood was depressed and his affect was constricted.  The evidence does not show that the appellant's depression has affected the appellant's ability to function independently, appropriately and effectively.  There is also no evidence that the appellant experiences near-continuous panic.  The December 2005 and December 2010 VA examination reports reflect that the appellant did not have panic attacks.  The December 2010 VA examiner noted that the appellant's overall presentation did not support a continued diagnosis of major depressive disorder.  

Regarding the appellant's ability to adapt to stressful circumstances and impulse control, at the December 2005 VA examination, the appellant reported that he was a member of the American Legion and Veterans of Foreign Wars of the United States, but that he and his wife do not attend as they used to because he does not like crowds anymore.  He reported becoming frustrated with the commotion and noise.  The appellant also reported intrusive recollections with regard to his PTSD stressor, a car accident.  The appellant exhibited an exaggerated startle response that may be triggered from different things such as loud noises, or people touching him when he is not aware of their presence.  An October 2009 VA treatment record reflects  that the appellant reported having a stressor of being caregiver for his wife who has Alzheimer's.  He reported that he does not sleep that well and his mood is "fair," but he felt like he was handling things as well as can be expected.  At the December 2010 VA examination, the appellant reported that he reacted intensely when he learned that someone was killed in a motor vehicle accident.  He tries not to talk about the accident and avoids events that may arouse recollection of the accident.  He had restricted affect.  He reported getting angry easily and that he had difficulty with concentration.  He also startles easily.

The appellant has difficulty establishing and maintaining effective work and social relationships, but remains able to maintain and establish these relationships.  The December 2005 VA examination report reflects that the appellant and his wife had been married for fifty years.  Although the appellant reported irritability with his wife and children, he is still with his wife and he reported that his relations with his four children were fine.  The appellant stated that he and his friends have gone their separate ways and he does not socialize as he did in the past due to different interests.  See December 2005 VA examination report.  The December 2010 VA examination report reflects that the appellant reported that some of his family members live nearby, but he only has interactions with them about once every two months.  His son lives in Oregon and he sees him about once a year.  He reported that he does not have many interactions with friends or other veterans.  He and his wife would go out with their friends about once every two months.  The October 2009 VA examination report indicated the appellant was caregiver for his wife and he talked to his kids on the phone.  A July 2010 VA examination report indicates the appellant was frustrated by his wife repeatedly asking the same question.  He continued to be the caregiver for her.  The December 2010 VA examination report also reflects that the appellant reported that he worked for the post office for 31 years and he did not have any problems with his job performance.  While the appellant's symptoms appear to have caused him to have some difficulty with relationships, the evidence reflects that he maintains his relationships with his family and friends.  The evidence does not show that he has an inability to establish and maintain effective relationships.

The appellant's VA treatment records reflect that he consistently reported trouble sleeping.  He also reported having nightmares about his PTSD stressor.  See July 2010 VA treatment record.  The December 2005 VA examination report reflects that the appellant reported that he has a problem with insomnia and sleeps for about four to five hours total.  In contrast, the December 2010 VA examination report indicates that the appellant did not have sleep impairment.  He reported that he sleeps about 6 to 7 hours per night.

The December 2005 VA examination report notes that the appellant had a short attention span.  He was able to do serial sevens, but completed them slowly, noting problems with concentration.  The report indicates the appellant's remote, recent, and immediate memory was normal.  The March 2007 VA treatment record reflects that the appellant reported he has been getting more forgetful, especially with names.  A September 2007 VA treatment record indicates the appellant worried about his memory because at times he has difficulty recalling names, but otherwise gets along well.  The December 2010 VA examination report reflects that the appellant continued to report difficulty with concentration.  His remote, recent, and immediate memory were normal.  

While the above noted evidence has shown the appellant has depression, irritability, and sleep problems during the period on appeal, there is no indication the manifestations of these symptoms caused him substantial impairment in work, family relations, judgment, thinking or mood that would warrant a higher 70 percent rating at any time during the appeal period.  The evidence reflects that the appellant had occupational and social impairment, but not that he had deficiencies in most areas or an inability to establish and maintain effective relationships.  The appellant has been married to his wife for more than fifty-five years and is her caretaker.  He also maintains a relationship with his children.  His judgment, memory, speech, and spatial disorientation, personal appearance and hygiene have been normal throughout the period on appeal.  The appellant has consistently denied suicidal ideation, and the latest VA examination report from December 2010 reflects that he no longer has major depressive disorder.  Based on all of the foregoing, the Board finds that the veteran's overall disability picture most nearly approximates the criteria for the veteran's current 50 percent rating.  

In determining that the appellant's PTSD is appropriately reflected by the current 50 percent evaluation, the Board further relies on the appellant's GAF scores.  The December 2005 reflects that the appellant had a GAF score of 55.  July 2007, August 2007 and December 2007 VA treatment records also reflect that the appellant had a GAF score of 55.  An April 2010 VA treatment record indicates the appellant had a GAF score of 61 and a July 2010 VA treatment record reflects a GAF score of 57.  The December 2010 VA examination report indicates the appellant had a GAF score of 60.  As noted above, a GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The Board finds that the GAF scores indicating moderate symptoms are consistent with a 50 percent evaluation for PTSD for occupational and social impairment with reduced reliability and productivity, and difficulty in establishing and maintaining effective work and social relationships.

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the appellant's PTSD with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the appellant's disabilities' level and symptomatology.  Further, the appellant has not alleged that the schedular evaluation is inadequate.  Therefore, the available schedular evaluations for the service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, 22 Vet.App. at 115.

In conclusion, the Board finds that the appellant's disability picture is not most nearly approximated by the next-higher 70 percent evaluation.  The Board also notes that there is no indication that the manifestations of the appellant's service-connected PTSD warranted a rating greater than 50 percent at any time since the appellant filed his claim.  Accordingly, a "staged rating" is not warranted.  Fenderson, 12 Vet. App. at 126.  While the appellant is competent to report the symptoms he experiences, and the Board finds him credible in this regard, except where in contrast to objective clinical findings, the reported symptoms are consistent with the assigned schedular evaluation.  Consequently, the Board finds that the currently assigned 50 percent evaluation throughout the rating period on appeal appropriately reflects the clinically established impairment experienced by the appellant.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

IV. TDIU

The appellant contends that his service-connected disabilities render him unemployable, thus warranting a TDIU.  In his December 2005 application for increased compensation based on unemployability, the appellant indicated that he was unemployable due to PTSD.  For the reasons that follow, the Board concludes that TDIU is not warranted.

Legal Criteria 

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability:  (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

Analysis

In this case, the appellant is service-connected for PTSD, rated as 50 percent disabling; bilateral hearing loss, rated as 20 percent disabling; recurrent episodes of otitis externa, rated as 10 percent disabling, and tinnitus, rated as 10 percent disabling.  From October 19, 2009, the appellant's combined evaluation is 70 percent.  38 C.F.R. § 4.25 (2010).  Thus, the record indicates that the appellant meets the schedular criteria listed in 4.16(a).  

However, for the appellant to prevail on his claim for TDIU, the record must reflect that he is precluded from engaging in substantially gainful employment consistent with his education and occupational experience.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. 361, 363 (1993).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the Board finds that the appellant's service-connected disabilities have not been shown to preclude employment consistent with his education and occupational experience.  In the December 2005 application for increased compensation based on unemployablity, received in January 2006, the appellant reported that he had completed four years of high school.  He reported that he became too disabled to work in March 1994 and that he left his job because of his disability.  The December 2005 VA examination report indicates the appellant retired in 1989 because he was eligible by age or duration of work.  He also reported that he managed apartments for three years and then worked in a manufacturing plant for a short duration of time.  The December 2010 VA examination report indicates that the appellant reported that he had worked at the post office from 1958 to 1989 and did not have any problems with his job performance.  He received regular merit increases in pay and did not receive any verbal or written warning in regard to his job performance due to his PTSD symptoms.  

The record reflects that the appellant's PTSD does not have a significant effect on his general occupation.  The December 2005 VA examiner found that the appellant's PTSD caused moderate decreased efficiency frequently, and moderate decreased productivity frequently.   The VA examination report reflects that the appellant had mild or transient decreased reliability only during periods of stress and mild or transient inability to perform work tasks occasionally.  The December 2010 VA examiner found that the appellant's PTSD was such that there would be a mild decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress.  The VA examiner found that there was not total occupational and social impairment due to PTSD signs and symptoms, and that the PTSD symptoms do not result in deficiencies in judgment, thinking, family relations, work or mood.  The VA examiner found that the appellant did not have reduced reliability and productivity due to PTSD symptoms.  The VA examiner noted that the appellant reported that he did not feel the PTSD was affecting his overall functioning.  Based on the clinical notes, his occupational history and the December 2010 VA examination, the VA examiner opined that it is not as likely as not that the appellant's PTSD renders him unable to engage in substantially gainful employment.   The December 2010 VA examiner also noted that the appellant was capable of managing financial affairs.   

The record also does not reflect that the appellant's service-connected bilateral hearing loss, recurrent episodes of otitis externa or tinnitus have a significant effect on employability.  The VA December 2010 examiner noted that the appellant's audiology visits did not indicate that the appellant reported using any hearing aids and the otitis episodes were quite infrequent.  The VA examiner noted that in any type of employment where he has to have good hearing acuity, this may limit the appellant's ability to maintain or engage in substantially gainful employment.  However, the VA examiner opined that it appears less likely that this hearing loss, tinnitus, and rare episodes of otitis externa would interfere with or render him unable to engage in substantially gainful employment consistent with his education and occupational history because the issues do not appear to be severe.  The VA examiner noted that during a review of the medical records, he did not find any indication that the hearing loss, tinnitus, and external otitis episodes were of tremendous severity.  Therefore, in combination, they are less likely to interfere substantially with any gainful employment.  However, the VA examiner noted that should good hearing acuity be needed, it is likely that some types of occupations may be interfered with because of his poor hearing.  An October 2009 audiological VA examination report reflects that the appellant's hearing loss and tinnitus did not cause any effects on the appellant's usual daily activities.  

Based on the foregoing, the Board finds that the appellant is not precluded from securing and maintaining substantially gainful employment, consistent with his education and occupational experience, due to his service-connected disabilities.  The December 2005 VA examination report, the December 2010 audiological opinion, the December 2010 VA psychological examination report and VA treatment records do not indicate that the appellant's service-connected disabilities preclude employability.  The December 2010 audiological examiner noted that the appellant's poor hearing would limit the appellant's ability to maintain or engage in substantially gainful employment in any type of employment where he has to have good hearing acuity.  However, the examiner found it is less likely his hearing loss, tinnitus and otitis externa would interfere with or render him unable to engage in substantially gainful employment consistent with his education and occupational history.  The Board notes that the appellant was employed for 31 years and reported to the December 2010 psychological examiner that he retired due to age or duration of work.

The Board acknowledges the appellant's contention that he cannot work due to his service-connected disabilities.  The Board notes that the appellant is competent to provide testimony concerning factual matters of which he has firsthand knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for VA benefits.  However, the Board finds that the competent clinical evidence of record does not establish that the appellant is precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities.  The Board also finds that the competent clinical evidence of record outweighs the assertions by the appellant.  In this regard, a review of the claims file reveals that no competent medical or vocational professional has opined that the appellant is unemployable due solely to his service-connected disabilities.  Additionally, the Board finds the December 2005 VA examination report, the December 2010 audiological opinion, and the VA psychological examination report to be probative as the examiners reviewed the appellant's service-connected PTSD, hearing loss, tinnitus and otitis media disabilities and provided opinions on whether the disabilities affected the appellant's employability.  The Board also notes that the aforementioned VA examination reports indicated the appellant's claims file was reviewed.  The December 2005 and December 2010 VA pscyhological examiners also evaluated the appellant and considered his statements.  Thus, to the extent that his service-connected disabilities cause occupational impairment, the Board finds that the appellant is appropriately compensated by the current combined evaluation of 70 percent.  The appellant's situation does not establish that he is precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities, or present such an exceptional or unusual disability picture as to warrant referral for consideration of a TDIU on an extraschedular basis.

For the reasons stated above, the Board concludes that the preponderance of the evidence is against the Veteran's claim for a TDIU.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD is denied.

Entitlement to a TDIU is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


